ACCEPTED
                                                                                               01-15-00627-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         12/21/2015 2:21:14 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                  No. 01-15-00627-CR

                                                                         FILED IN
D’ANGELO MIDDLEBROOKS                      X                 1st OF
                                                  IN THE COURT   COURT OF APPEALS
                                                                    APPEALS
                                                                 HOUSTON, TEXAS
                                           X                     12/21/2015 2:21:14 PM
                                           X                     CHRISTOPHER A. PRINE
VS.                                        X      FOR THE     STATE OF TEXAS
                                                                          Clerk
                                           X
                                           X
THE STATE OF TEXAS                         X      1ST JUDICIAL DISTRICT


             MOTION FOR SECOND EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF

      COMES NOW, D’ANGELO MIDDLEBROOKS, Appellant, and moves for

an extension of time in which to file the Appellant’s brief, until and including Monday,

January 11, 2016, and would further show as follows:

      A. The deadline for filing the brief in this cause was December 7, 2015;

      B. A request is hereby made for an extension of time to file the Appellant’s

Brief, until and including Monday, January 11, 2016;

      C. The undersigned attorney, Bob Wicoff, has been unusually busy with other

matters which have kept him from completing the brief by the current deadline,

including, but not limited to, the following:

      The undersigned has been appointed to serve as director of the Texas Forensic

Science Commission DNA Mixture Interpretation Triage Team, which is investigating

thousands of cases state-wide that involve possible inaccurate calculation of DNA

mixtures in criminal cases since 1999. The Forensic Science Commission, through a
grant to the Harris County Public Defender’s Office, is utilizing the undersigned full-

time to work on such project, for as long as it takes to complete it. The undersigned is

able to delegate most of his criminal appellate docket, but there remain a few cases,

like this one, that it makes sense for him to continue to work on.

      D. One previous extension has been granted.

      WHEREFORE, the Appellant requests that the deadline for filing his brief in

this case be extended until and including January 11, 2016.

                                               Respectfully submitted,

                                               ALEXANDER BUNIN
                                               Chief Public Defender
                                               Harris County Texas

                                               /s/ Bob Wicoff__________
                                               BOB WICOFF
                                               1201 Franklin, Thirteenth Floor
                                               Houston Texas 77002
                                               (713) 274-6781
                                               TBA No. 21422700
                                               Bob.wicoff@pdo.hctx.net

                          CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on November 10, 2015.




                                               /s/_Bob Wicoff_________
                                               BOB WICOFF